Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 11/23/2020; and IDS filed on 09/30/2020.
Claims 1 and 30 have been amended.
Claim 31 has been added.
Claims 1, 4-31 are pending in the instant application.
Claims 5-9, 15-17, 19-20, 22, 24-27 have been previously withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10-14, 18, 21, 23, 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AKBARI et al (Large-area graphene-based nanofiltration membranes by shear alignment of discotic nematic liquid crystals of graphene oxide. Nat Commun 7, 10891 (2016) as evidenced by LEE-SEPSICK et al (US 8,052,669).	AKBARI teaches a nanofiltration membrane composition comprised of: graphene oxide (“GO”; see title; abstract); encapsulated in crosslinked polyacrylate hydrogel, wherein no covalent interaction was used (see pg. 2, 2nd col and Figure 1); and a solvent, such as water (see pg. 2, 2nd col) or acetone (see pg. 10, 2nd col), wherein the pore size is in the nano range for nanofiltration (see title; and pg. 8 Figure 7b and 7c), wherein the pores are much smaller than 3um (see scale bar of 10um in Figure 7).  Additional disclosures include: methyl red (see pg. 4, 2nd col), which is a contrast agent; 0.25 mg/mL to 20 mg/mL concentration (see pg. 2 at Figure 1) and 10 mg/mL (see pg. 3, 2nd col; and Figure 2b), which is 0.025-2% and 1%.
	LEE-SEPSICK teaches the prior art had known of using occlusive materials, such as hydrogel (see col. 30, line 52-66), for sterilization (see col. 24, line 5-10), by delivering the occlusive material to the fallopian tube (see col. 19, line 24-26).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618